DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
	Claims 1-2, 4-15, and 17-20 are currently pending in the present application.
Claim Interpretation
	During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.”  MPEP 2111; See also, MPEP 2173.02.  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969).  See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”).  The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.  An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
Claim Objections
	Claim 6 is objected to because of the following informalities:  the duplicate of “at least on” in Line 3 should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-2, 4-11, 13, 15, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2005/192835 (“Align-Kuo”) in view of U.S. Patent Publication No. 2020/000562 (“Wey”).
Claims 1 and 15
	Align-Kuo teaches:	training, by one or more computing devices using a plurality of dentition training data sets, a deep neural network to map one or more dental features in at least one portion of each dentition training data set from the plurality of dentition training data sets to one or more highest probability values of a probability vector (See Align-Kuo; e.g., at [0049]: discloses building neural networks using one or more training sessions) (See Wey; e.g., at [0022]-[0024]: discloses  deep CNNs learning (i.e., being trained) ;	receiving, by the one or more computing devices, a patient’s scan data representing at least one portion of the patient’s dentition data set (See Align-Kuo; e.g., at FIG. 1F; [0031]: discloses using the actual patient’s dentition as a starting point; and [0035]: discloses the use of scan data) (See Wey e.g. at [0006]);	identifying, using the trained deep neural network, one or more dental features so the patient’s scan data based on one or more output probability values of the deep neural network (See Align-Kuo; e.g., at [0050]: discloses that a neural network is quite robust at recognizing dental treatment patterns (i.e., features)) (See Wey; e.g., at [0005]-[0006]: application of detection algorithm);	determining locations of the identified one or more dental features including the locations of a prepared tooth  (See Wey; e.g., at [0005]-[0006] and [0025]: the position (i.e., location) of the restoration (e.g., a crown) can be determined automatically; Claim 5); and	generating a contour of a crown for the prepared tooth based on the identified one or more dental features and the locations of the identified one or more dental features in the patient’s scan data, wherein the crown is to be attached to the prepared tooth (See Wey; e.g., at [0006]: the restoration can be produced by means of CAD/CAM; [0008]: restoration can be a crown; Claim 8).
	Align-Kuo does not expressly teach determining locations of the identified one or more dental features including the locations of a prepared tooth and generating a contour of a crown for the prepared tooth based on the identified one or more dental features and the locations of the identified one or more dental features in the patient’s scan data, wherein the crown is to be attached to the prepared tooth.
	Wey teaches determining locations of the identified one or more dental features including the locations of a prepared tooth (See Wey; e.g., at [0005]-[0006] and [0025]: the position (i.e., location) of the restoration (e.g., a crown) can be determined automatically; Claim 5); and	generating a contour of a crown for the prepared tooth based on the identified one or more dental features and the locations of the identified one or more dental features in the patient’s scan data, wherein the crown is to be attached to the prepared tooth (See Wey; e.g., at [0006]: the restoration can be produced by means of CAD/CAM; [0008]: restoration can be a crown; Claim 8).
	Wey also teaches training deep convolutional neural networks (See Wey; e.g., at [0022]-0024]) and using a neural network to identify dental features (See Wey; [0005]-[0006]).
	Align-Kuo and Wey are analogous art because they are both from the same field of endeavor as the present application.  Both Align-Kuo and Wey are from the field of dental CAD automation.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Align-Kuo teachings of CAD automation to incorporate Wey’s teachings of CAD automation.  One of ordinary skill in the art would be naturally led to using the CAD automation of Wey to provide to benefits indicated by Wey (e.g., wherein the restoration is a crown).
Claim 2
	Align-Kuo teaches wherein training the deep neural network further comprises mapping locations of the one or more dental features in the at least one portion of each dentition training data set to a highest location probability value of a location probability vector (See Align-Kuo; e.g., at [0034]); and 	wherein determining locations of the identified one or more dental features in the patient's scan data based on output probability values (See Align-Kuo; e.g., at [0035]; and [0054]).
Claims 4 and 17
	Align-Kuo teaches comparing, using a discriminating deep neural network, the generated contour of the crown for the prepared tooth in the patient's scan data with an image of a real crown contour from a real-sample data sets to output a loss function based on the comparison (See Align-Kuo; e.g., at [0032]), and wherein the deep neural network is configured to generate a second contour of the crown based on the output loss function of the second discriminating deep neural network (See Align-Kuo; e.g., at [0032]).
Claims 5 and 18
	Align-Kuo teaches wherein one or more dental features in the at least one portion of each dentition training data set comprise one or more of a tooth surface anatomy, a tooth dentition, and a restoration type (See Align-Kuo; e.g., at [0035]).
Claim 6
	Align-Kuo teaches wherein the probability vector comprises a plurality of probability values, wherein each probability value indicating a probability that the one or more dental features in at least one at least one portion of each dentition training data set belonging to one or more of a tooth surface anatomy, a tooth dentition, and a restoration type (See Align-Kuo; e.g., at [0031] and [0052]).
Claim 7
	Align-Kuo teaches segmenting each of the training data sets into different portions, wherein each portion represents a characteristic of a tooth surface anatomy, a tooth dentition, or a restoration type (See Align-Kuo; e.g., at [0031] and [0035]).
Claim 8
	Align-Kuo teaches segmenting the patient's scan data into different portions prior to identifying the one or more dental features in the patient's scan data (See Align-Kuo; e.g., at [0052]), wherein each different portion represents an aspect of a tooth surface anatomy, a tooth dentition, or a restoration type (See Align-Kuo; e.g., at [0031]).
Claim 9
	Align-Kuo teaches wherein the tooth surface anatomy comprises one or more features selected from a group of buccal and lingual cusps, distobucall and mesiobuccal inclines, distal and mesial cusp ridges, distolingual and mesiolingual inclines, occlusal surface, and buccal and lingual arcs (See Align-Kuo; e.g., at TABLE 2).
Claim 10
	Align-Kuo teaches wherein the tooth dentition comprises one or more classifications selected from a group consisting of upper and lower jaws, prepared and opposing jaws, prepared tooth, and tooth numbers (See Align-Kuo; e.g., at FIG. 3/Step 310).
Claim 11
	Align-Kuo teaches wherein the restoration type comprises one or more restoration selected from a group consisting of crown, inlay, bridge, and implant (See Align-Kuo; e.g., at [0034] and TABLE 2).
Claim 13
	Align-Kuo teaches wherein the preprocessing of the plurality of dentition training data sets is conducted prior to the training of the deep neural network (See Align-Kuo; e.g., at [0049]).
Claim 20
	Align-Kuo teaches a system for fabricating a dental restoration from a patient's dentition data, the system comprising: 	a dental restoration client, wherein the dental restoration client receives, from a user interface (See Align-Kuo; e.g., at FIG. 10), an input indicating a selection of a dental restoration type to be fabricated; 	a 3D modeling module (See Align-Kuo; e.g., at [0031]), 		receives a dentition data set of a patient, wherein the patient's dentition data set is generated by scanning a 3D impression or model of the patient's teeth (See Align-Kuo; e.g., at FIG. 9); 		selects a deep neural network pre-trained by a group of training data sets designed to model a specific restoration type that matches the selected dental restoration type (See Align-Kuo; e.g., at [0035]); 		uses the patient's dentition data set as an input to the selected pre-trained deep neural network (See Align-Kuo; e.g., at [0032]); and 		generates an output restoration model using the selected pre-trained deep neural network based on the patient's dentition data (See Align-Kuo; e.g., at [0032]), wherein the restoration model is to be used on a preparation site (See Wey; e.g., at [0005]-[0006], [0025], Claim 5, and Claim 8); and 	a 3D model fabricator, wherein the 3D module fabricator fabricates a 3D model of the selected dental restoration type using the output restoration model generated by the 3D modeling module (See Align-Kuo; e.g., at [0034]).
	Align-Kuo and Wey are analogous art because they are both from the same field of endeavor as the present application.  Both Align-Kuo and Wey are from the field of dental CAD automation.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Align-Kuo teachings of CAD automation to incorporate Wey’s teachings of CAD automation.  One of ordinary skill in the art would be naturally led to using the CAD automation of Wey to provide to benefits indicated by Wey (e.g., wherein the restoration is a crown).
	Claims 12, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Align-Kuo in view of Wey and further in view of U.S. Patent No. 7,084,868 (“UoL-Farag”).
Claims 12, 14, and 19
	Align-Kuo and Wey are applied as described above with respect to Claims I and 15, respectively.  Align-Kuo does not expressly teach preprocessing the plurality of dentition training data sets by generating a depth map for each training data set prior to training the deep neural network, wherein each training data set comprises three dimensional (3D) data, wherein the depth map is generated by converting 3D coordinates of each point of the 3D data into a distance value from a given plane to each point.
	UoL-Farag teaches preprocessing the plurality of dentition training data sets by generating a depth map for each training data set prior to training the deep neural network, wherein each training data set comprises three dimensional (3D) data, wherein the depth map is generated by converting 3D coordinates of each point of the 3D data into a distance value from a given plane to each point (See Uol-Farag; e.g., at FIG. 5; FIG. 7; and Col. 7, Lines 32-54).
	Align-Kuo, Wey, and UoL-Farag are analogous art because they are all from the same field of endeavor as the present application.  Align-Kuo, Wey, and UoL-Farag are from the field of dental computer-aided design/manufacturing.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Align-Kuo with UoL-Farag in order to provide a method for efficiently generating patient image scan data.
Conclusion
	Claims 1-2, 4-15, and 17-20 are rejected over prior art.
	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on December 7, 2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STANLEY K. HILL whose telephone number is (571) 270-5978 and fax number is 571-270-6978.  The Examiner can normally be reached M-F 8:30-5:00.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ann J. Lo, can be reached at (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Stanley K. Hill/Primary Patent Examiner, Art Unit 2126